Citation Nr: 1619433	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (other than the period from February 3, 2012, to March 31, 2012).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities. (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2010 and September 2010 of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision of April 2010, service connection for bilateral hearing loss and PTSD was denied.  By rating decision of September 2010, service connection for bilateral hearing loss continued to be denied.  Service connection for PTSD was granted and a 30 percent rating was awarded, effective September 2009.  The rating was later increased to 50 percent, effective September 2010.  A temporary total hospitalization rating was granted for PTSD from February 3, 2012, to March 31, 2012.

During this appeal, the Veteran raised the issue of TDIU, claiming he was unable to work due to his PTSD.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record in the Veterans' claims file.  

The issues of an initial rating in excess of 50 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability as defined by VA regulation. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be so presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).   

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's service connection claim, the VCAA duty to notify was satisfied by a letter of October 2009.  The letter fully addressed all notice elements. It informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to this particular claim, is not required.  

The Veteran was also afforded a VA examination in connection with the claim.  According to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not merely whether the claims file was reviewed.  The Board finds the September 2010 VA examination was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2016 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The current level of complaints regarding his claimed hearing loss was also addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385. 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Veteran asserts that service connection for bilateral hearing loss is warranted due to service incurrence.  He stated that he was exposed to acoustic trauma in the form of heavy gunfire while serving on a ship and by the mere noise on the ship which ultimately affected his hearing. 

Service treatment records show that the Veteran had normal hearing for VA purposes on entrance, on audiology examinations in service in August 1988, and in July 1989, and on separation examination in September 1991.  It was reported in an undated audiology examination that he was provided plugs for hearing protection.  

After service, the Veteran underwent a VA examination in September 2010.  He reported that he noticed a decline in hearing when he was on ship and was exposed to battleship gunfire and slept underneath a noisy steam pipe.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
10
5
10
10

Speech recognition scores were 94 percent in the right ear and 100 percent in the left ear.  The Maryland CNC speech recognition was found to be excellent in both the right and left ears.  The examiner stated that there was no diagnosis of hearing loss because there was no pathology to render a diagnosis.    

The Veteran testified at a Travel Board hearing in March 2016.  He testified that his hearing loss started while he was in service.  He stated it occurred as a result of heavy gunfire as well as the noise on the ship.  He stated that he knew that he had no finding of hearing loss for VA purposes on his September 2010 VA examination, but he felt that his hearing had worsened since that time and should now meet the criteria for VA purposes.  He stated that while in service, they could sometimes not hear each other at all even while in the shipyards and they did not wear hearing protection all the time.  He also reported that he noticed hearing loss shortly after service when he and his fiancé had a baby and he could not hear the baby cry.  

As for the Veteran's claim for bilateral hearing loss, that claim must also fail. 

As previously stated, the Veteran had normal hearing for VA purposes at entrance, during service and at service separation.  

In September 2010, the Veteran underwent a VA audiology examination.  The findings on examination were within normal limits for VA purposes.  

Hearing loss disability, as previously stated, is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000 Hertz  are considered when determining whether or not the veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or at any time thereafter.  

The Board has considered the Veteran's statements submitted through written correspondence and via Travel Board hearing testimony in March 2016.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had or has hearing loss for VA purposes, as this requires audiometric testing, and is therefore considered a medically complex determination.  In this regard, the evidence is more than sufficient to decide this claim.  The Board need not defer a decision based upon the unsupported assertions of the Veteran that he may now meet the requirements of a current disability.

The presence of a current bilateral hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See Rabideau. 

As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is denied.  The preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Further development is necessary for the claims of an initial increased rating in excess of 50 percent for PTSD and entitlement to TDIU.  

During the March 2016 Travel Board hearing, the Veteran stated he was hospitalized July 2012 to August 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should attempt to obtain and associate with the claims file all outstanding VA records, to include the records pertaining to this period of hospitalization.  

Also, the Veteran testified that he had panic attacks and that they are more frequent of late.  Thus, he is claiming that his PTSD disability has worsened.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his PTSD, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, the Veteran testified during his March 2016 Travel Board hearing that he was unable to work due to his PTSD.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 

As an initial matter, the Board acknowledges that the Veteran is currently service connected for PTSD, tinnitus and status post fracture of the left 5th metatarsal with residuals.  Given the evidence of record demonstrating that during the appellate period, the Veteran was unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination with opinion is also required to determine, to the extent possible, whether his service-connected disabilities precludes substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, (to include VA hospitalization records from July 2012 to August 2012, and weekly or biweekly psychiatric treatment records) that may have come into existence since the time the claims file was last updated by the AOJ.  Associate these records with the claims folder.  Any negative development should be documented in the claims file.  
 
2.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for TDIU.  He should also be sent and asked to complete and return a claim form for TDIU.

3.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report. 

The VA examiner should comment on functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, status post fracture, left fifth metatarsal with residuals, and tinnitus) relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any conclusions given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  
 
4.  Then, adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


